            Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 1 of 14




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK




 IN RE APPLICATION PURSUANT TO                           Misc. Action No. _______________
 28 U.S.C. § 1782 FOR  DISCOVERY
 IN AID OF FOREIGN PROCEEDINGS




                 APPLICANT REPUBLIC OF KAZAKHSTAN'S
     EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
          TO TAKE DISCOVERY IN AID OF FOREIGN PROCEEDINGS
       Applicant Republic of Kazakhstan (“Kazakhstan”), by and through its undersigned

counsel, hereby applies ex parte for an Order pursuant to 28 U.S.C. § 1782 granting Kazakhstan

leave to serve subpoenas duces tecum (“Subpoenas”) on: (a) The Bank of New York Mellon

Corporation; (b) JPMorgan Chase Bank, N.A.; (c) Deutsche Bank Trust Co. Americas; (d) Bank

of China; (e) Barclays Bank PLC; (f) BNP Paribas USA; (g) Citibank N.A.; (h) The Clearing

House Payments Company LLC (CHIPS); (i) Commerzbank AG; (j) HSBC Bank USA, N.A.;

(k) Société Générale S.A.; (l) Standard Chartered Bank USA; (m) UBS AG; (n) Wells Fargo

Bank, N.A.; and (o) Bank of America, N.A. (collectively, “Clearing Banks”) for discovery to be

used in judicial enforcement proceedings that Kazakhstan intends to bring in England

(“Enforcement Proceedings”), as well as future judicial legal proceedings that may be brought

in other foreign jurisdictions (“Prospective Enforcement Proceedings”). In support of this

Application, Kazakhstan states as follows:

                             NATURE OF THE APPLICATION
1.     This is a limited-purpose action brought pursuant to 28 U.S.C. § 1782 (“Section 1782”) to

       obtain evidence from the Clearing Banks that will be used in foreign judicial proceedings
          Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 2 of 14




     to enforce and collect upon an arbitral award that was issued in Kazakhstan’s favor

     (“Arbitral Award”).        Kazakhstan obtained the Arbitral Award in an investor-state

     arbitration, PCA Case No. 2016-23, conducted under the UNCITRAL arbitration rules

     (“Arbitration”) that a Canadian company called Gold Pool JV Limited ("Gold Pool")

     commenced against Kazakhstan in March of 2016.

2.   The Clearing Banks, who played no role in the underlying Arbitration, owe no money

     under the Arbitral Award, and who are not alleged to have engaged in any wrongdoing in

     connection with this matter, act as correspondent institutions and collectively process all

     U.S. dollar-denominated transactions that were originated outside of the United States.

3.   The Arbitral Award ordered Gold Pool to pay Kazakhstan approximately $

            . Gold Pool has not paid any amounts under the Arbitral Award, but it is believed

     to have originated and/or received U.S. Dollar-denominated transactions that were

     originated outside the United States. If so, the Clearing Banks will undoubtedly possess

     information about these transactions.

4.   Therefore, upon information and belief, the Clearing Banks possess information about

     financial transactions involving or relating to Gold Pool, and permitting discovery into

     these transactions will:

     a.     Help expedite the resolution of the Enforcement Proceedings;

     b.     Assist in satisfying the Arbitral Award and judgment that is expected to arise from
            the Enforcement Proceedings; and

     c.     Guide the commencement of Prospective Enforcement Proceedings that will likely
            be needed to collect the substantial sums that Gold Pool owes Kazakhstan under
            the Arbitral Award.




                                             -2-
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 3 of 14




5.    Granting this Application will therefore serve the exact purpose for which Congress

      enacted Section 1782 – namely, providing judicial assistance to parties seeking evidence

      from the United States for use in foreign proceedings.

6.    As discussed in greater detail in Kazakhstan’s accompanying Memorandum of Law, the

      Application:

      a.     Meets the three statutory requirements set forth in Section 1782 for granting the
             Application; and

      b.     Satisfies the four discretionary factors the Supreme Court enunciated in Intel
             Corporation v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004)
             (“Intel Factors”) for granting the Application.

7.    As Kazakhstan’s accompanying Memorandum of Law also explains, Section 1782

      applications are routinely granted ex parte.

8.    Consequently, the Application satisfies the legal and factual requirements for an ex parte

      Order pursuant to Section 1782 and granting the Application would serve the exact purpose

      for which Section 1782 was enacted.

9.    Kazakhstan is therefore entitled to serve the Subpoenas on the Clearing Banks, a model

      draft of which is attached hereto as Exhibit A.

10.   A proposed Order granting that relief is also attached hereto as Exhibit B.

                                          PARTIES
11.   Kazakhstan is a sovereign nation located in central Asia that gained independence in 1991.

12.   Kazakhstan was the respondent in the underlying Arbitration that gave rise to the Arbitral

      Award, and is seeking to collect approximately $            that Gold Pool currently owes

      it under the Arbitral Award.




                                              -3-
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 4 of 14




13.   The Clearing Banks are financial institutions that are found in the Southern District of New

      York within the meaning of Section 1782, and all act as clearing institutions for U.S.

      Dollar-denominated transactions that are effected outside the United States.

14.   The Clearing Banks are repositories of financial information about Gold Pool that

      Kazakhstan needs in order to collect upon the Arbitral Award, and Section 1782 authorizes

      this Court to Order the Clearing Banks to disclose that information.

                               JURISDICTION AND VENUE
15.   The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1782 and

      28 U.S.C. § 1331, because this action arises under the laws of the United States. United

      Co. Rusal, PLC v. Trafigura A.G., No. 3:11mc17 (SRU), 2011 U.S. Dist. LEXIS 26897, at

      *17 (D. Conn. March 16, 2011) (stating that “the court has subject matter jurisdiction

      arising under 1782 and through the operation of section 1331”); see In re Int’l Judicial

      Assistance, No. 14-mc-80083-JST, 2014 U.S. Dist. LEXIS 37028, at *2 (N.D. Cal. March

      19, 2014) (noting that the “district court has subject-matter jurisdiction” over applications

      brought under 28 U.S.C. § 1782).

16.   This Court is the proper venue for this action because the Clearing Banks are found in this

      District within the meaning of Section 1782. See 28 U.S.C. § 1782 (stating that “[t]he

      district court in which a person is . . . found” may order that person to provide discovery).

17.   Upon information and belief:

      a.     The Bank of New York Mellon Corporation is headquartered at 240 Greenwich
             Street, New York, New York 10286, and regularly transacts business here.

      b.     JPMorgan Chase Bank, N.A. is headquartered at 383 Madison Avenue, New
             York, New York 10004, and regularly transacts business here.

      c.     Deutsche Bank Trust Co. Americas maintains a significant presence at 60 Wall
             Street, New York, New York 10005, and regularly transacts business here.




                                              -4-
            Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 5 of 14




      d.      Bank of China maintains a branch at 1045 Avenue of the Americas, New York,
              New York 10018, and regularly transacts business in this District.

      e.      Barclays Bank Plc maintains a branch at 745 Seventh Avenue, New York, New
              York 10019, and regularly transacts business in this District.

      f.      BNP Paribas USA maintains a branch at 787 Seventh Avenue, New York, New
              York 10019, and regularly transacts business in this District.

      g.      Citibank, N.A. is headquartered at 388 Greenwich Street. New York, New York
              10013, maintains several branches within this District, and transacts significant
              business here.

      h.      The Clearing House Payments Company LLC, otherwise known as CHIPS,
              maintains branches in New York, including an office at 1114 Avenue of the
              Americas, 17th Floor, New York, New York 10036, and regularly transacts
              business in this District by clearing and settling funds between institutions that
              process U.S. Dollar-denominated transactions initiated abroad by international
              banks, as well as by transmitting instruction messages in connection with those
              transactions.

      i.      Commerzbank AG maintains a branch at 225 Liberty Street, New York, New York
              10281, and regularly transacts business in this District.

      j.      HSBC Bank USA, N.A. is headquartered at 452 Fifth Avenue, New York, New
              York 10018, and regularly transacts business in this District.

      k.      Société Générale S.A. maintains a branch at 245 Park Avenue, New York, New
              York 10167, and regularly transacts business in this District.

      l.      Standard Chartered Bank USA maintains a branch at 1095 Avenue of the
              Americas, New York, New York, and regularly transacts business in this District.

      m.      UBS AG maintains branches in this District, including at 1285 Avenue of the
              Americas, New York, New York 10019, and regularly transacts business here.

      n.      Wells Fargo Bank, N.A. maintains multiple branches in this District and regularly
              transacts business here.

      o.      Bank of America, N.A. maintains a significant branch at One Bryant Park, 115
              West 42nd Street, New York, New York 10036, and regularly transacts business
              here.

                                      BACKGROUND
18.   This Application has arisen because Gold Pool:

       a.      Commenced the Arbitration against Kazakhstan by Notice of Arbitration dated 22
               March 2016;


                                             -5-
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 6 of 14




      b.      Lost the Arbitration on jurisdictional grounds in 2020;

      c.      Was ordered to reimburse Kazakhstan for the substantial costs Kazakhstan was
              forced to incur defending against Gold Pool’s fruitless claims;

      d.      Has failed to pay Kazakhstan the              dollars it owes Kazakhstan as
              compensation for the costs Kazakhstan incurred to defend against those failed
              claims; and

      e.      Has failed voluntarily to comply with the Arbitral Award, which forces Kazakhstan
              to pursue Gold Pool’s assets through legal means so that Kazakhstan can judicially
              compel Gold Pool to turn over funds or assets sufficient to satisfy the Arbitral
              Award.

19.   Gold Pool alleged in the Arbitration that it was entitled to damages in excess of

      $917,000,000 from Kazakhstan for claims that Gold Pool asserted under an investment

      treaty that the Government of Canada entered into with the Soviet Union in 1989

      (“Investment Treaty”) before Kazakhstan became a sovereign country.

20.   After years of arbitrating Gold Pool’s claims, which included the submission of multiple

      rounds of pre-hearing briefing, documentary evidence, witness and expert testimony, a

           oral hearing held in July and August of 2019, and      rounds of written post-hearing

      submissions, a three-arbitrator tribunal of prominent public international law experts

      (“Arbitral Tribunal”) found that Gold Pool was not entitled to assert claims against

      Kazakhstan under the Investment Treaty.

21.   Therefore, on July 30, 2020, the Arbitral Tribunal issued the Arbitral Award which, in

      relevant part:

      a.      Dismissed Gold Pool’s claims against Kazakhstan on jurisdictional grounds; and

      b.      Ordered Gold Pool to reimburse Kazakhstan for the costs Kazakhstan incurred to
              defend against Gold Pool’s jurisdictionally deficient claims.

22.   The Arbitral Award, which is immediately operative, specifically obligates Gold Pool to

      pay Kazakhstan $                 for legal fees that Kazakhstan expended to defend against




                                              -6-
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 7 of 14




      Gold Pool’s jurisdictionally deficient claims, as well as $               for Kazakhstan’s

      share of the administrative costs of the Arbitration that Gold Pool commenced. 1

23.   The Arbitral Award also assessed post-award interest on those amounts against Gold Pool

      at a rate equal to                                                                  on any

      amounts that remain after the date the Arbitral Award was issued (July 30, 2020).

24.   The Arbitral Award therefore requires Gold Pool to pay Kazakhstan approximately

      $                           , to compensate Kazakhstan for the substantial sums that

      Kazakhstan was forced to expend to defend against the jurisdictionally deficient claims

      that Gold Pool pursued for years in the Arbitration.

25.   To date, Gold Pool has not paid any of the $               it owes to Kazakhstan, and has

      not given any indication that it intends to do so.

26.   Specifically, Kazakhstan wrote to Gold Pool on August 21, 2020, to demand that Gold

      Pool pay the $                that the Arbitral Award requires no later than the close of

      business on August 28, 2020.

27.   Over one month has now passed since Kazakhstan issued that demand, and Gold Pool has

      not only failed to pay any of the amounts owed under the Arbitral Award, but has refused

      to even acknowledge Kazakhstan’s payment demand.

28.   It therefore seems apparent that after starting the Arbitration against Kazakhstan under a

      Soviet-era treaty to which the Arbitral Tribunal found Kazakhstan is not a party, and after




1
      For the sake of comparison, while Kazakhstan claimed approximately $                      in
      legal costs to defend against Gold Pool’s claims in the Arbitration, Gold Pool claimed in
      excess of $           to pursue those claims. Kazakhstan therefore spent less in legal costs
      to win, than Gold Pool did to pursue its failed claims.


                                               -7-
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 8 of 14




      claiming over $900 million in damages in that Arbitration, Gold Pool wishes to ignore the

      consequences of its own actions.

29.   In short, Gold Pool appears intent on following the well-worn path of the recalcitrant award

      debtor from whom payment will have to be judicially coerced.

30.   To that end, Kazakhstan intends to commence the Enforcement Proceedings in the English

      High Court of Justice in London to judicially enforce the Arbitral Award pursuant to the

      English Arbitration Act, 1996. 2

31.   Kazakhstan does not anticipate judicial enforcement of the Arbitral Award through the

      Enforcement Proceedings will be difficult. However, Kazakhstan anticipates that it will

      encounter significant difficulty collecting the monies that Gold Pool owes under the

      Arbitral Award and the expected judgment.

32.   Kazakhstan anticipates that it will encounter these collection challenges because Gold Pool

      is a special purpose vehicle that no longer conducts any revenue-generating business, and

      its financial state appears to be highly questionable. 3

33.   For instance, documents                        show that as of mid to late 2018 – when the

      Arbitration was well underway – Gold Pool held only $              in liquid assets, which is

      insufficient to satisfy the Arbitral Award.

34.   As Gold Pool does not conduct any independent revenue-generating activities, unless there

      has been a capital infusion into Gold Pool, its financial position is unlikely to have


2
      Both the United Kingdom and the United States are parties to the New York Convention,
      which is enabled in the United States by Chapter 2 of the Federal Arbitration Act. The
      New York Convention obligates United States courts to recognize and enforce foreign
      arbitral awards, such as the Arbitral Award at issue in this matter.
3
      Moreover,                                                “after the event” insurance for the
      Arbitration, which claimants typically secure to cover adverse cost awards when bringing
      claims in a forum that follows the English Rule on costs.


                                               -8-
Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 9 of 14
Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 10 of 14
          Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 11 of 14




43.   This Application seeks evidence from the Clearing Banks – namely, documents showing

      U.S. Dollar-denominated transfers effected outside of the United States that involve Gold

      Pool – that will help identify assets, funding sources and potentially fraudulent transfers,

      so that Kazakhstan can pursue those matters to recoup the costs to which the Arbitral

      Tribunal determined it is entitled. 8

44.   The Clearing Banks are likely to possess that evidence, because documents that Gold Pool

      disclosed in the Arbitration indicate that Gold Pool has transacted in U.S. dollars in the

      past, including receiving funding for the Arbitration from the Funder in U.S. Dollars, and

      incurring its Arbitration costs in U.S. Dollars.

45.   The Clearing Banks collectively process all U.S. Dollar-denominated transactions that are

      effected outside of the United States, and would therefore possess information about U.S.

      Dollar-denominated transactions from which Gold Pool benefited or in which it

      participated.

46.   Providing that information will allow Kazakhstan to identify assets that can be attached or

      otherwise pursued, which will help Kazakhstan collect upon the Arbitral Award and obtain

      the substantial monies to which it is entitled under the Arbitral Award.

                                    TITLE 28 U.S.C. § 1782
47.   Section 1782 authorizes district courts to order parties found within their district to provide

      documentary and testimonial evidence to aid foreign proceedings.

48.   In relevant part, 28 U.S.C. § 1782(a) provides that “[t]he district court of the district in

      which a person resides or is found may order him to give his testimony or statement or to




8
      This Application will also help guide where Prospective Enforcement Proceedings might
      have to be commenced to collect upon the Arbitral Award.


                                              - 11 -
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 12 of 14




      produce a document or other thing for use in a proceeding in a foreign or international

      tribunal . . . .” Id.

49.   Section 1782 sets forth three statutory requirements for granting an application seeking

      discovery in aid of foreign proceedings.

      a.       First, the person from whom discovery is sought must reside or be found in the
               district of the court to which the application is made.

      b.       Second, the discovery must be for use in a foreign proceeding.

      c.       Third, the application must be made by an “interested person.”

       See 28 U.S.C. § 1782(a).

50.   As Kazakhstan’s accompanying memorandum of law sets forth in greater detail, this

      Application satisfies Section 1782’s three statutory requirements because:

      a.       The Clearing Banks are found within this District, as they maintain substantial
               business operations here;

      b.       The evidence that the Application and Subpoenas seek will be used to support
               Kazakhstan’s Enforcement Proceedings and Prospective Enforcement
               Proceedings, all of which are foreign court proceedings; and

      c.       Kazakhstan, as a party to the Enforcement Proceedings and any Prospective
               Enforcement Proceedings that it might commence, is a person interested in those
               proceedings as a matter of law.

51.   As Kazakhstan’s accompanying memorandum of law further discusses, the Application

      also satisfies the four discretionary Intel Factors that the Supreme Court has enunciated.

52.   Lastly, as Kazakhstan’s accompanying memorandum of law describes, courts routinely

      grant Section 1782 applications ex parte, because the recipient of a subpoena issued

      pursuant to Section 1782 has the right to move to quash it if that party believes the Section

      1782 application was improperly granted.

53.   Consequently, the Application meets the legal and factual requirements for ordering

      discovery pursuant to Section 1782 and should be granted ex parte.


                                             - 12 -
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 13 of 14




                                     THE SUBPOENAS
54.   A sample draft of the proposed Subpoena is attached to this Application as Exhibit A.

A.     The Evidence the Subpoenas Seek

55.   The Subpoenas are narrowly tailored to obtain documentary evidence that will identify the

      location of Gold Pool assets by obtaining information about U.S. Dollar-denominated

      transfers which Gold Pool has initiated or received overseas.

56.   Specifically, the Subpoenas seek documents from 2013 to the present sufficient to identify

      any financial transactions the Clearing Banks may have processed that involved Gold Pool,

      including transactions between Gold Pool and the entities which have provided Gold Pool

      with funding and/or financial support.

57.   That evidence will assist Kazakhstan in the Enforcement Proceedings by ensuring that the

      Enforcement Court’s anticipated judgment is respected and honored by having that

      judgment paid.

58.   Lastly, the evidence that the Application and Subpoenas seek will help identify any

      additional jurisdictions in which Kazakhstan might have to commence Prospective

      Enforcement Proceedings to collect upon the Arbitral Award.

59.   The Clearing Banks should therefore be required to provide that information as Section

      1782 requires.

      B.     The Subpoenas Seek that Evidence In a Minimally Intrusive Fashion
60.   The Subpoenas are narrowly tailored to seek evidence from the Clearing Banks in a

      minimally intrusive fashion that is specifically designed to lessen their compliance burden.

61.   For instance, instead of requesting “any and all” documents, the Subpoenas seek only

      “documents sufficient to identify.”




                                               - 13 -
           Case 1:20-mc-00367 Document 1 Filed 11/05/20 Page 14 of 14




62.   Moreover, the Subpoenas only seek information about U.S.-Dollar denominated financial

      transactions in which Gold Pool participated, as well as information about other Gold Pool

      assets those institutions might hold, or have information about, which is directly relevant

      and material to the Enforcement Proceedings and Prospective Enforcement Proceedings.

63.   Consequently, under any view of the facts, Kazakhstan has taken every effort to ensure that

      the Subpoenas are minimally intrusive and will not unduly impose upon the Clearing

      Banks.

                                    PRAYER FOR RELIEF
      WHEREFORE, Kazakhstan prays for:

      a.       An Order pursuant to 28 U.S.C. § 1782 in the form attached hereto as Exhibit B
               granting Kazakhstan leave to serve the Subpoenas upon the Clearing Banks; and

      b.       Such other relief as is just and proper.



 Dated: November 5, 2020                                  Respectfully submitted,


                                                          DRAPER & DRAPER, LLC


                                                          _____________________
                                                          Matthew E. Draper, Esq.
                                                          New York Bar No. 4368502
                                                          Attorneys for The Republic of Kazakhstan

                                                          200 Park Avenue
                                                          Suite 1700
                                                          New York, New York 10166
                                                          Phone: 347-442-7788
                                                          E-mail: matthew.draper@draperllc.com




                                               - 14 -
